DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 15, 18, 19, 25, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102015011296 (DE’296) (using US Patent Application 20190337503 to Otremba as an English equivalent).
Re: claims 1, 15, 18, 19, and 27.  Otremba shows in figure 4 an electropneumatic control module for an electronically
controllable pneumatic brake system for a vehicle combination with a tractor vehicle and a
trailer vehicle, the electropneumatic control module comprising:

a pneumatic reservoir input 12a, which is connectable to a compressed-air reservoir,
[AltContent: textbox (First redundancy pressure line)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second redundancy pressure line)][AltContent: textbox (Relay valve control input)][AltContent: textbox (Redundancy pressure port)][AltContent: textbox (Relay valve ventilation output)][AltContent: arrow][AltContent: textbox (Trailer control unit)][AltContent: arrow][AltContent: textbox (Immobilizing brake unit)][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    656
    493
    media_image1.png
    Greyscale


a trailer control unit, as labeled, which has a trailer control valve unit with one or more
electropneumatic valves 11a, 11b, 11f a trailer brake pressure port 12b and a trailer supply pressure port 12f,

an immobilizing brake unit, as labeled, which has a spring force actuator port 12c for a
spring force actuator for a tractor vehicle and an immobilizing brake valve unit
with one or more electropneumatic valves 11g, 11c, 11d, and

an electronic control unit into which signals/inputs 12e and SB enter and for controlling the trailer control valve unit and the
immobilizing brake valve unit,

wherein the trailer control unit has a first relay valve 11e, which has a relay valve working
input as labeled connected to the reservoir input in the area of 12a, a relay valve output on the right of element 11e connected to the trailer brake
pressure port 12b, and a relay valve ventilation output as labeled, via which the relay valve output is
connectable to a pressure sink 12g,

wherein the first relay valve has only a single relay valve control input at the top of the relay valve as shown and to the same extent as Applicant’s relay valve control input shown at the top of the relay valve as best understood, which opens
into a common control chamber of the first relay valve 11e,

wherein the relay valve control input is connectable by means of the trailer control
valve unit to the reservoir input and/or to a ventilation means in order to output a service
brake control pressure in the common control chamber, and wherein, in the event of a fault of
the electropneumatic control module, a redundancy pressure can be output into the common
control chamber from 11f as shown in order to output a brake pressure at the trailer brake pressure port 12b.
Re: claims 6 and 25.  Otremba shows in figure 4 the limitation wherein the one or more electropneumatic valves 11a of the trailer control valve unit include an electronically switchable inlet valve with at least one first and one second inlet valve port or left port, wherein the first inlet valve port is connected to the reservoir input shown in the area of element 12a, and the second inlet valve port or right port is connected to the control chamber of the first relay valve 11e via the top, in order to aerate the control chamber through switching of the inlet valve.
Re: claims 7 and 8.  Otremba shows in figure 4 further comprising a redundancy pressure port, as labeled, with a first redundancy pressure line, as labeled, for the
connection of a brake transducer or of a brake or control pressure or particularly a brake or control pressure of a tractor vehicle axle, via which redundancy pressure port the brake pressure can be output at the trailer brake pressure port 12b.
Re: claims 9 and 26.  Otembra shows in figure 4 the limitation wherein the one or more electropneumatic valves of the trailer control valve unit include an electronically switchable redundancy valve 11f with at least one first and one second redundancy valve port, wherein the first redundancy valve port or right port is connected to the redundancy pressure port as labeled, via intervening elements, and the second redundancy valve port or left port is connected via a second redundancy pressure line as labeled to the control chamber of the first relay valve 11e, in order to output the redundancy pressure in the control chamber through switching of the redundancy valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of DE-102015112490 (DE’490).
Re: claims 2-4.  DE’490 teaches in figure 2 the limitation wherein the common control chamber 88 of a first relay valve 56 is a sole control chamber of the first relay valve 56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control chamber of the relay valve of Otremba to have been a sole control chamber, in view of the teachings of DE’490, in order to provide a means of simplifying the design of the relay valve and also to ensure that pressure from various inputs act within the same space to generate sufficient pressure output.  With regards to claim 3, see single control piston 90 with single or top control surface.
Re: claims 16 and 17. DE’490 teaches in figure 1 the limitation wherein the electronic control unit, the trailer control unit, and the immobilizing brake unit are integrated in one module 1 having a common housing 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Otremba to have been integrated in one module with a common housing, in view of the teachings of DE’490, in order to provide a means of achieving a compact system for a space savings and to provide better signal quality by keeping the communication distance between the various components short.
Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of US Patent Application 2015/0239441 to Klostermann et al.
Klostermann et al. teach in paragraph [0003] the use of a vehicle being in the
form of a tractor.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the vehicle associated with the control
module of Otremba to have been a tractor, in view of the teachings of Klostermann et al., in order to provide an effective brake system for a vehicle used for over-the-road
hauling.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of CN-102706505 (CN’505).
CN’505 teaches in the English abstract the use of a redundant pressure sensor for collecting the brake pressure redundant brake pressure paths in a brake system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Otremba to have included a redundant pressure sensor, in view of the teachings of CN’505, in order to provide a means of actively controlling a brake system while helping to prevent inaccuracies by providing two pressure outputs to measure/monitor for improved brake control reliability.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba in view of US Patent Application 2006/0226698 to Riebe et al.
Riebe et al. teach in figure 3 the use of brake representation signal from more than one control unit 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Otremba to have included brake representation signal provided from a further control unit, in view of the teachings of Riebe et al., in order to maintain brake control even in the event of failure of one of the control units for improved brake control reliability.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657